Citation Nr: 0702040	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-41 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Columbia, South Carolina, Regional Office (RO), which 
declined to reopen the veteran's claim for service connection 
for a low back disorder.  

During the a appeal, the RO reopened the claim and denied it 
on the merits.  Even though the RO reopened and adjudicated 
the low back disorder claim on the merits, the Board must now 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Id. 

In September 2006, the veteran's appointed representative 
filed a motion to withdraw from representation.  As the 
representative's motion was found to meet the requirements of 
38 C.F.R. § 20.608 for withdrawing representation, the motion 
to withdraw as the veteran's appointed representative in this 
case was granted in November 2006.  See 38 C.F.R. §§ 20.608 
(2006).

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a low back disorder is determined in the 
decision below.  That claim is reopened here below, the 
reopened claim for service connection for a low back disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO declined to 
reopen the appellant's claim for service connection for a low 
back disorder; the veteran did not appeal that decision.

2.  Some of the evidence received since the April 2003 rating 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the low back disorder claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1. The RO's April 2003 rating decision that denied the claim 
for service connection for a low back disability is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence has been received, and the 
claim for service connection for a low back disorder is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2002, January 2003, and October 2003.  In those letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claim of entitlement to service 
connection for the claimed disability.  Further, by way of 
the letters and the statement of the case and supplemental 
statement of the case, the RO has essentially advised the 
veteran of the basis for the previous denial of the claim of 
entitlement to service connection for the claimed low back 
disorder.  VA has also informed the veteran of the types of 
evidence necessary to establish such claims, including what 
would constitute both "new" and "material" evidence to 
reopen the previously denied claim, the division of 
responsibility between the veteran and VA for obtaining the 
required evidence; and VA requested that the veteran provide 
any information or evidence in his possession that pertained 
to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
was offered an opportunity to testify and did so.  He has 
also described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided supplemental statements of the case in November 2004 
and March 2005.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will be assigned if a disability, to include 
on an extraschedular basis, is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below reopens the low back disorder 
claim, and remands the case to the RO for further development 
and adjudication of the underlying service connection claim 
on the merits.  The RO will therefore have the responsibility 
for providing appropriate notice with respect to disability 
rating and effective date.      

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and post-service VA and private medical 
records including reports of VA examination.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II. Application to Reopen Claim for Service Connection Based 
on New and Material Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for a low back disorder.  Below, the Board sets 
forth the laws and regulations applicable to the claim on 
appeal and adjudicated here, and in relation to those laws 
and regulations, analyzes the information and evidence 
pertinent to this case.  In this connection, the Board has 
reviewed the entire record. 

Decisions of the Board are final, and except as provided in 
38 U.S.C.A. § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

Prior to this appeal, the veteran appealed an April 1996 
rating decision in which the RO denied a claim for service 
connection for a low back disorder.  In a May 2000 decision, 
the Board denied that claim.  The Board's May 2000 decision 
that denied service connection for a low back disorder is 
final. 38 U.S.C.A. § 7104.

In a rating decision of June 2002, the RO declined to reopen 
the veteran's low back disorder claim.  Later, in an April 
2003 rating decision, the RO declined to reopen a claim for 
service connection for that disability.  The veteran did not 
appeal either of those decisions, which therefore were final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.
 
In August 2003, the RO received the veteran's application to 
have his claim reopened, claiming service connection for a 
low back condition.  The current appeal arises from a January 
2004 rating decision in which the RO declined to reopen the 
claim on the basis that the evidence submitted since the last 
final decision was not new and material.  The RO subsequently 
denied the claim for service connection on the merits of the 
case.  Before addressing the underlying claim for service 
connection, however, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Since the August 2003 claim had been previously denied, that 
claim is in fact an application to reopen the claim for 
service connection. VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to April 2003 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

Evidence received since the April 2003 rating decision 
includes VA and private medical records dated from 1996 to 
2005, including the reports of VA examinations in May 2003 
and February 2005; and statements of the veteran and his 
testimony during a February 2005 hearing before the RO.

Much of the evidence received since April 2003 is new in that 
it was not previously of record.  The various VA medical 
records submitted since April 2003 reflect treatment from 
1996 through October 2004 for different medical conditions 
and disorders.  

The reports of VA examinations in May 2003 and February 2005 
show that the veteran was examined for his low back 
condition, and that the examiners addressed the nature and 
etiology of the claimed low back disorder.  

The veteran's claim was previously denied in a May 2000 Board 
decision, on the essential basis that there was no competent 
medical evidence establishing the current presence of a low 
back disorder.  In the last final decision on the matter, the 
April 2003 rating decision, the RO declined to reopen the 
claim on the basis that new and material evidence had not 
been submitted.  The RO further explained that there was no 
medical evidence showing that the veteran's back condition 
was due to service, and in the absence of such evidence 
showing a nexus between the claimed condition and service, 
service connection was not warranted.

The additional evidence submitted since April 2003, when 
considered with previous evidence of record, relates to an 
unestablished fact in April 2003, necessary to  substantiate 
the claim.  That is, it relates to the question of whether 
the veteran has a current low back disorder, and whether any 
low back disorder is related to service as he claims. 

The record as previously available in April 2003 does not 
contain definitive evidence of a chronic low back disorder.  
The report of an April 1996 VA examination concludes with an 
assessment of low back pain with possible radiculopathy in 
the lateral aspect of the right leg.  The report of a May 
1998 VA examination concluded with an impression of 
mechanical low back pain with intermittent radiation.  

The report of a July 1999 VA examination concluded with an 
impression: that the veteran had chronic lumbosacral and 
thoracic back pain which had no specific characteristics 
other than musculoskeletal discomfort; that there are no 
abnormalities in the physical examination to suggest a 
radiculopathy or peripheral neuropathy; and that previous X-
ray and orthopedic examinations failed to reveal any 
abnormality.

An August 2001 statement from Beatrice Gamble, D.C., she 
stated that the veteran had been treated at her office from 
May 2001 to July 2001 for a diagnosis of chronic thoracic and 
lumbar sprain associated with myalgia, myospasm, and 
swelling.  She noted that this was secondary to multiple 
vertebral subluxation and segmental dysfunction, complicated 
by pelvic unleveling.  In a subsequent statement in September 
2002, she stated that the veteran was being treated for acute 
injuries to the neck, mid-back and low back resulting from an 
automobile accident in August 2002.  The veteran was 
responding well to that injury.  She stated that these 
injuries were superimposed on the veteran's pre-existing 
chronic lower back condition.  She stated that the chronic 
problems were directly related to the old Navy injury in 
1994.

The evidence submitted since April 2003 includes the report 
of a May 2003 VA examination, which shows that at the 
conclusion of examination, the examiner assessed that the 
veteran had herniated nucleus pulposus secondary to his back 
injury.

A VA report of medication shows that the veteran was taking 
prescribed medication for back pain during periods dated from 
1999 to 2004.

In February 2005, the veteran testified before the RO 
regarding his claimed low back disorder.

Finally, the report of a February 2005 VA examination 
contains evidence addressing the issue of the presence of a 
low back disorder.  That report, however, concludes with an 
impression that there was no evidence of orthopedic or 
neurological dysfunction in the veteran.

The evidence received since April 2003 on the whole, however, 
is neither cumulative nor redundant of the evidence of record 
received previously.  The Board also finds that this evidence 
is "material" for purposes of reopening the claim since it 
relates to an unestablished fact, in that it provides 
evidence of a current low back disorder, herniated nucleus 
pulposus, and evidence addressing whether a low back disorder 
is related to service.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2003 is new and material and serves to 
reopen the claim for service connection for a low back 
disorder.  Having determined that new and material evidence 
has been added to the record, the Board reopens the veteran's 
claim of entitlement to service connection for a low back 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a low back 
disorder; the appeal is granted to that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a low back disorder, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.

Service medical records show that the veteran was seen in 
October 1994 for complaints of back pain, with increased pain 
on the right side of the back with movement of the right arm.  
The assessment at that time was back strain versus right 
lateral strain.  At the time of his October 1995 separation 
examination, he reported having had recurrent back pain, 
however, on examination the evaluation was normal for the 
spine and other musculoskeletal system.

A March 1996 VA report of X-ray examination showed a slight 
narrowing of L5-S1 disk interspace.  During an April 1996 VA 
examination, the assessment was low back pain with possible 
radiculopathy in the lateral aspect of the right leg.  

During a May 1998 VA examination, the impression was 
mechanical low back pain with intermittent radiation.  The 
examiner noted that the veteran complained of left lower 
extremity pain, but that there was no significant finding to 
substantiate that since no neurologic deficits were found.  
X-rays at that time showed that five lumbar type vertebrae 
were present, and alignment was satisfactory, and disc spaces 
were well preserved.

The report of a July 1999 VA examination contains an 
impression of mechanical low back pain with insidious onset, 
which showed no evidence of any radicular component.  The 
examiner opined that it appears that the onset of any low 
back pain was towards the very end of the veteran's service 
and it has been insidious in nature over the years.  The 
examiner opined that he did not feel that this is likely 
related to any specific incident that occurred in the 
military and this just could have easily have been done 
outside of service as it did in the service.  

 In an August 2001 statement from Beatrice Gamble, D.C., she 
made a diagnosis of chronic thoracic and lumbar sprain 
associated with myalgia, myospasm, and swelling, secondary to 
multiple vertebral subluxation and segmental dysfunction.  In 
a later statement in September 2002, she noted that the 
veteran was responding well after acute injuries to the neck 
and back resulting from an automobile accident in August 
2002.  She stated that these injuries were superimposed on 
the pre-existing chronic lower back condition related to 
injury in service.

During a May 2003 VA examination, the veteran reported having 
an injury in 1994 resulting in severe back pain since then.  
After examination, the assessment was that the veteran had 
herniated nucleus pulposus secondary to his back injury.

The report of a VA MRI study in October 2004 contains an 
impression of back pain-image studies clinically negative.

The veteran was most recently examined by VA for his claimed 
low back disorder in February 2005.  At that time, the 
examiner noted that the veteran had a number of neurological 
and orthopedic examinations with normal results.  The 
examiner concluded the examination report with an impression 
that there was no evidence of orthopedic or neurological 
dysfunction.  

That impression, however, conflicts with other medical 
evidence of record as discussed above, which does contain 
diagnoses showing current back disorder.  Further, findings 
in the February 2005 examination are also inconsistent with 
the impression that there was no evidence of orthopedic 
dysfunction.  As noted in the report, on examination of 
ranges of motion of the spine, the veteran was able to flex 
to 30 degrees without pain, and to 40 degrees with pain.  He 
was able to extend to 15 degrees without pain, and to 20 
degrees with pain.  He was able to lateral flex, bilaterally, 
and rotate, bilaterally, to 10 degrees without pain, and to 
15 with pain.  These findings all indicate evidence of 
dysfunction.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  See also 38 
C.F.R. § 4.71a, Plate V.  The Board also notes that the 
examination report does not indicate that the examiner 
conducted any X-rays or similar diagnostic tests during the 
February 2005 examination. 

Further, review of the record indicates that neither of the 
VA examinations since August 2002 have been conducted with 
benefit of all pertinent medical records.  The record 
indicates that the veteran was injured in an automobile 
accident on or about August 14, 2002.  The September 2002 
statement from Dr. Gamble noted that the veteran was being 
treated for acute injuries to the neck, mid back, and low 
back.  The claims file does not contain any records 
associated with that treatment.  These records should be 
obtained.  Although a standardized VCAA notice letter, 
generally requesting information and evidence pertaining to 
his low back strain claim, was sent to the veteran in October 
2003, the Board finds that the RO should request the veteran 
to provide the names of any providers of treatment after the 
presumed August 14, 2002 injury.  Then the RO should request 
any records associated with that treatment.
  
Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluation of the claimed 
disability will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The evidence of record is unclear as 
to whether the veteran has a current low back disorder.  The 
medical record as discussed above, also contains evidence 
suggesting a link between a current disability and service.  
Therefore, the Board finds that after obtaining any 
additional medical records indicated by the veteran, he 
should be scheduled for an examination to determine the 
nature and etiology of any claimed low back disability.  The 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran several 
VA Forms 21- 4142, Authorization and 
Consent to Release Information to the 
Department to Veterans Affairs.  The RO 
should ask the veteran to provide the 
contact information on those forms for any 
providers of back treatment after an 
August 2002 automobile accident injury to 
his back.  He should be asked to complete 
(including full names and addresses, to 
the extent possible) and return the signed 
forms, so that VA can obtain medical 
records from the indicated medical 
professionals.  

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA orthopedic 
examination in order to determine the 
nature and etiology of any low back 
disorder.  All studies including X-rays 
and/or MRI, deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail. The claims folder and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a lumbosacral spine 
disability is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of, or was increased by, injury 
or disease incurred during active service, 
to include aggravation of any preexisting 
condition.  The examiner should comment on 
the assessment contained in the May 2003 
VA examination report and the impression 
contained in the February 2005 VA 
examination report, and comment on the 
apparent conflict between the two as to 
whether the veteran has a low back 
disorder. 

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If a determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


